A~JSTEN   ,a. ‘lbsxan

                          November 12, 1957


Honorable Robert S. Calvert           Opinlon WW-317
Comptroller of Public Accounts
State Capitol                         Re: S.B. 323, 55th Leg., R.S.
Austin, Texas                             1957, regarding permit to
                                          disburse performing rights
                                          under blanket license:
                                          (1) What period of time
                                          the permits should cover.
                                          (2) To what fund the per-
                                          mit fee should be deposit-

                                               $j What. agency is to en-
                                               force the penalty provi-
                                               sions as outlined under
Dear Mr. Calvert:                              Section 8,
         You have submitted for our opinion three questions con-
cerning Senate Bill 323, Acts 55th Leg., R.S. 1957, Ch. 307,
p. 746, requiring permits to dispense performing rights to
musical compositions under a blanket license. The pertinent
portions of the statute are Sections 1, 3 and 8, which provide
as sollows:
               "Section 1. Before any person shall sell,
        license, or otherwise dispose of any performing
        rights of any copyrighted musical or dramatico-
        musical composition to be exercised in this state
        under a blanket license, such person shall first
        procure a permit to be known as a 'Permit to Dis-
        pense Performing Rights under a Blanket License'
        from the State Comptroller of Public Accounts for
        such privilege.


                "Sec. 3. The fee for a Permit to Dispense
         Performing Rights under a Blanket License shall
         be $25.00 for each user authorized to operate
         under such permit. The form of such permit
         shall be prescribed by the State Comptroller.
                II. . .
Honorable Robert S. Calvert, page 2.   (W+317)


               "Sec. 8. Any person, as that term is
        herein defined, falling to comply with or who
        violates any provision of this Act, shall be
        guilty of a misdemeanor and upon conviction shall
        be punished by a fine of not less than $500.00
        nor more than $1,000.00.
                II. . .I,

         The questions which you submit with regard to this
Act are stated by you in your letter of October 17, 1957, as
follows:
                "(1) What period of time the permits
                     should cover.
                "(2)   To what fund the permit fee should
                       be deposited.
                "(3) What State agency is to enforce
                     the penalty provisions as outlined
                     under Sec. 8."
         We have examined carefully the whole of Senate Bill 323,
and we have failed to find any indication which will lead us to
an answer to your first question. There is absolutely no time
limit for the permits provided for in this Act. It is settled
law that it is not the duty of the courts, and consequently our-
selves, to supply omissions in a law. City of Fort Worth v.
Westchester House, 271+S.W.2d 732 (Tex.Civ. App.1954, error
ref. n.r.e.); Estes v. Terrell, 92 S.W. 407, 99 Tex. 622 (1906).
Accordingly, we hold that there is no limitation on the duration,
of the permits authorized by this Act. It appears that the
omission of a provision for a definite duration of the permit
so prescribed was not intentional on the part of the Legislature,
but such omission is a matter for the Legislature to remedy and
not for statutory construction.
         In answer to your second question, it has lbng been the
general departmental construction of this office and of the Comp-
troller's Office that any funds coming to the State, and not
designated for a definite or special fund, are to be deposited
in the General Revenue Fund of the State of Texas. We find no
designation of a specific fund in the terms of Senate Bill 323.
Accordingly, we follow the previous departmental construction
and hold that the funds so acquired should be deposited to the
Ckneral Revenue Fund of the State of Texas.   Attorney General's
Opinions MS-196 (1955) and O-1437 (1939).
         In answer to your third question concerning the en-
forcement of the penalty provisions under Section 8, we find
Honorable Robert S. Calvert, page 3.    ofw-317)



no special provisions indicating that the enforcement of this
penal provision is to be upon any person other than the persons
designated to enforce the general penal laws of the State of
Texas. Accordingly, we hold that the penal provisions of
Senate Bill 323 are to be enforced by the regular law enforce-
ment officers of the counties of the State of Texas and are not
to be enforced by any State Agency.
                          SUMMARY

                The permits provided by Senate Bill
                323, Acts 55th Legislature, R.S., 1957,
                Ch. 307, p. 746, are without limitation
                as to the duration of their ef'fective-
                ness, and the funds received by the State
                Comptroller for such permits should be
                deposited In the General Revenue Fund
                of the State of Texas. Enforcement of
                the penal provisions of this Act is to
                be by regular law enforcement officers
                and not by any State Agency.

                                    Very truly yours,




JHM:wam,:
        zt
APPROVED:
CPINION COMMITTEE
Geo. P. Blackburn, Chairman
Mary K. Wall
B. H. Timmins, Jr.
John Webster
Galloway Calhoun, Jr.
L. P. Lollar
REVIEWED FOR THE ATTORNEY GENERAL
BY: James N. Ludlum